Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings were received on 06/23/2021.  These drawings are acceptable.

Claim Objections
Claim 22 is objected to because of the following informalities:  
With regards to claim 22, in line 4, please change “the particle” to --the spheroidized particle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With regards to claim 22, the limitation “the particle” in line 4 of the claim is unclear if it is related to the spheroidized particle in line 2 of the claim or not.  Therefore, the limitation renders the claim indefinite. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/194559 to Shimanuki et al. (US 2017/0141440 to Shimanuki et al. is being used as an English translation, hereinafter “Shimanuki’).
With regards to claims 1 and 20, Shimanuki is in the field of electrolytic solutions for secondary batteries (Abstract) and teaches a non-aqueous electrolytic solution secondary battery (Para. [0001], Shimanuki relates to an electrolytic solution and a secondary battery comprising the electrolytic solution. Particularly, by using a specific nonaqueous electrolytic solution...) comprising a positive electrode comprising a positive electrode active material (Para. [0064], The secondary battery of the present embodiment comprises a positive electrode comprising a positive electrode active material.) capable of intercalating and deintercalating a lithium ion (Para. [0066], ... as the positive electrode active material, lithium-containing composite oxides that can absorb and desorb lithium are preferred ...); a negative electrode comprising a xCoyMnzO2 provided that 0.7 ≤ x ≤ 0.9, 0.05 ≤ y ≤ 0.2, 0.05 ≤ z ≤ 0.15, and x + y +z=1 are satisfied (Para. [0066], Particularly, as the lithium composite oxides ... LiαNiβCoγMnδO2 (1≤α≤1.2, β+γ+δ=1, β≥0.7, and γ≤0.2; Para. [0069], from the viewpoint of high capacity, it is preferred that the content of Ni is high, … LiNi0.8Co0.1Mn0.1O2), and the battery is 
With regards to claim 3, Shimanuki teaches wherein the negative electrode active material comprises a graphite active material (Para. [0057] Examples of the negative electrode active material include lithium metal ... a carbon material ...; Para. [0060], Examples of the carbon material (c) include graphite, amorphous carbon, diamond-like carbon, a carbon nanotube, or a composite thereof.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki as applied to claim 3 above, and further in view of JP 2015/207471 to Kimura et al. (English translation provided, hereinafter “Kimura’’).
With regards to claim 4, Shimanuki fails to teach wherein the negative electrode further comprises a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the negative electrode further comprises a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material (Para. [0034], The conductive aid (Conductive Aid 1) is an additive, which is added to enhance the conductivity of the electrode active material layer. Examples include carbon black and carbon material such as carbon fibers (graphite fibers); Para. [0024], Although there is no particular limitation on the average particle diameter of the negative electrode active material ... is preferably 10 to 30 um as a median diameter (D50)...; Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um; Therefore, the fine graphite material (Conductive Aid 1/fine graphite material) has a smaller average particle diameter than the negative electrode active material.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of the negative electrode further comprising a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material.
The motivation would have been to increase the density of the negative electrode active material. Which allows the negative electrode active material to be compressed while still sufficiently maintain the capacity relative to the volume (Kimura, Para. [0020]; Para. [0026]).
With regards to claim 21, Shimanuki fails to teach wherein a ratio of Db to Da, Db/Da, is in a range of 0.2 to 0.7, where an average particle diameter D50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches a ratio of Db to Da, Db/Da, e.g., 0.5, overlapping the claimed range of 0.2 to 0.7, where an average particle diameter D50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da (Para. [0034], The conductive aid (Conductive Aid 1) is an additive, which is added to enhance the conductivity of the electrode active material layer. Examples include carbon black and carbon material such as carbon fibers (graphite fibers); Para. [0024], Although there is no particular limitation on the average particle diameter of the negative electrode active material ... is preferably 10 to 30 um as a median diameter (D50)...; Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um; (when the fine graphite material (Conductive Aid 1/fine graphite material) is 5 um and the negative electrode active material is 10 um, ratio of Db to Da, Db/Da, is 0.5 (which overlaps the claimed range of 0.2 to 0.7), where an 50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of having wherein a ratio of Db to Da, Db/Da, is in a range of 0.2 to 0.7, where an average particle diameter D50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da.
The motivation would have been to increase the density of the negative electrode active material. Which allows the negative electrode active material to be compressed while still sufficiently maintain the capacity relative to the volume (Kimura, Para. [0020]; Para. [0026]).
As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki in view of Kimura as applied to claim 4 above.
With regards to claim 5, Shimanuki fails to teach wherein the median diameter of the fine graphite material is in a range of 1 to 15 um.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the median diameter of the fine graphite material is in a range of 5 to 30 um, which overlaps the 50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um.).
As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 6, Shimanuki fails to teach wherein the content of the fine graphite material is in a range of 0.1 to 6.0 % by mass based on the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein a content of the fine graphite material is in a range of 3 to 6 % by mass based on the negative electrode active material, which is within the claimed range of 0.1 to 6 % (Para. [0034], When a conductive auxiliary agent is added to a solid content in obtaining a mixture, the amount of the conductive additive (Conductive Aid 1/fine graphite material) added is about 1 to 10% by mass, preferably about 3 to 6% by mass, based on 100% by mass of the negative electrode active material.).
As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 7, Shimanuki teaches wherein the negative electrode further comprises a conductive aid, and a mass ratio of the fine graphite material to the conductive aid is in a range from 1 to 10 (Para. [0090], Examples of the conductive auxiliary material include carbonaceous fine particles such as graphite, carbon black, and acetylene black; Para. [0103], As a negative electrode active material, graphite was used. This negative electrode active material, acetylene black as a conductive .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki in view of Kimura as applied to claim 7 above.
With regards to claim 8, Shimanuki fails to teach wherein a content of the conductive aid is in arrange of 0.1 to 3.0 % by mass based on the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein a content of the conductive aid is within the range of 0.1 to 3.0 % by mass based on the negative electrode active material (Para. [0057], 100 parts by mass of natural graphite which is negative electrode active material, 2.5 parts by mass of carbon black which is electric conduction auxiliary agents, and 1 parts by mass of carboxymethyl cellulose (CMC) which is thickening agent; Therefore, there is 2.47% of the conductive aid by mass based in the negative electrode active material).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura 
The motivation would have been to add enough conductive aid to facilitate or enhance the conductivity of the electrode active material layer. Furthermore, when the negative electrode active material layer contains a conductive auxiliary agent (conductive aid), an electronic network inside the active material layer is effectively formed which contributes to improvement of output characteristics of the battery (Kimura, Para. [0034]).
Furthermore, since Kimura teaches a percentage of the conductive aid within the claimed range, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 9, Shimanuki fails to teach wherein the conductive aid comprises an amorphous carbon particle having an average particle diameter (D50) in a range of 10 to 100 nm, or a nanocarbon material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the conductive aid comprises an amorphous carbon particle having an average particle diameter (D50) of 100 nm, which is within the claimed range of 10 to 100 nm (Para. [0022], When the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved; Para. [0043], the average particle diameter (D50
As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki as applied to claim 1 above, and further in view of Kimura.
With regards to claim 10, Shimanuki fails to teach wherein the average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 um.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 um (Para. [0024], ... the negative electrode active material ... is preferably 10 to 30 um as a median diameter (Dso)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of wherein the average particle diameter (D50) of the negative electrode active material is in arange of 10 to 30 um.
The motivation would have been to improve the initial charging capacity of the negative electrode active material (Kimura, Para. [0024]).
With regards to claim 11, 
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon (Para. [0017], Examples of the negative electrode active material include carbon materials such as graphite (graphite) materials such as artificial graphite, coated natural graphite, and natural graphite; Para. [0021], "Coated natural graphite" is a graphite crystal in which the surface of particles of natural graphite is coated with amorphous or low crystallinity carbon.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of wherein the negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon.
The motivation would have been to have a negative electrode active material with an improved electric potential, a small volume expansion that in turn produces excellent potential flatness (Para. [0017]). Furthermore, when the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved (Kimura, Para. [0022]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki in view of Kimura as applied to claim 4 above, and further in view of US 2009/0123832 A1 to Chigiri.
With regards to claim 22, Shimanuki in view of Kimura teaches the non-aqueous electrolytic solution secondary battery of claim 4 as disclosed above.  Shimanuki in view of Kimura fails to teach wherein the negative electrode active material comprises a spheroidized particle, and the fine graphite material comprises a particle having an average particle roundness lower than that of the particle of the negative electrode active material.
However, Chigiri is in the field of non-aqueous electrolyte battery (Title) and teaches anode mixture layer includes mixed particles composed of spherical graphite (which is being interpreted as negative electrode active material) having an average particle size of 25 to 35 um and non-spherical graphite (which is being interpreted as fine graphite material) having an average particle size of 8 to 22 um (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki in view of Kimura with the teaching of Chigiri for the purpose of wherein the negative electrode active material comprises a spherical particle, and the fine graphite material comprises a particle having an average particle roundness lower than that of the particle of the negative electrode active material.
The motivation would have been to have a high volume density and/or achieving excellent battery properties (Chigiri, Para. [0008], [0009]).
The limitation “spheroidized” is being interpreted as a product-by-process limitation.  Shimanuki in view of Kimura and Chigiri teaches all of the all of the positively recited structure of the claimed non-aqueous electrolytic solution secondary battery and the negative electrode active material.  The patentability of the non-.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki in view of Kimura as applied to claim 4 above, and further in view of US 2004/0170898 A1 to Shibuya et al. (hereinafter “Shibuya’’).
With regards to claim 23, Shimanuki in view of Kimura teaches the non-aqueous electrolytic solution secondary battery of claim 4 as disclosed above.  Shimanuki in view of Kimura fails to teach wherein a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to a median diameter D50, D90/D50, of the negative electrode active material is 1.5 or smaller, and a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to an average particle diameter D50, D90/D50, of the fine graphite material is larger than 1.5.
However, Shibuya is in the field of nonaqueous electrolyte battery (Title) and teaches a mixture of spherical carbonaceous materials having different average particle sizes as an anode active material in an anode composite mixture layer of an anode (Abstract); and when spherical graphite such as the MCMB is used as the anode active material, graphite of large particle size (which is being interpreted as negative electrode active material) whose average particle size is located within a range of 20 um or larger and 40 um or smaller is mixed with graphite of small particle size (which is being interpreted as fine graphite material) whose average particle size is located within a range of 5 um or larger and 16 um or smaller (Para. [0056]).  As 90 to a median diameter D50, D90/D50, of the negative electrode active material overlaps that of the claimed range of 1.5 or smaller (see Samples 4-10 in Table 1), and a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to an average particle diameter D50, D90/D50, of the fine graphite material overlaps that of the claimed range of larger than 1.5 (see Samples 4-10 in Table 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki in view of Kimura with the teaching of Shibuya for the purpose of having a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to a median diameter D50, D90/D50, of the negative electrode active material falling in the claimed range of 1.5 or smaller, and a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to an average particle diameter D50, D90/D50, of the fine graphite material falling in the claimed range of larger than 1.5.
The motivation would have been to improve the volume density and/or to increase the battery capacity and/or energy density (Shibuya, Abstract).
As the ranges overlap, the teachings of Shibuya render the claim obvious (MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Shimanuki discloses various positive electrode active materials. For example, Shimanuki discloses ‘NCM433,’ ‘NCM523,’ and ‘NCM532,’ all which are lithium- containing composite oxides having a low nickel content that falls outside of the claimed range. See Shimanuki at paragraph [0058]. In addition, Shimanuki used Li(Ni0.5Co0.2Mn0.3)O2 in its Examples, which is a lithium-containing composite oxide having a low nickel content that falls outside of the claimed range. While Shimanuki may disclose, as one example among many various positive electrode active materials, lithium-containing composite oxides having a Ni content ratio of ‘0.8’ (see, e.g., paragraph [0069]), Shimanuki does not teach the problem when a lithium-containing composite oxide having a high nickel content is used as a positive electrode active material. This problem is identified in the present application; not in Shimanuki. In addition, as noted above, the positive electrode active material used in the Examples of Shimanuki was only Li(Ni0.5Co0.2Mn0.3)O2, which falls outside of the claimed lithium-containing composite oxide. Accordingly, the Examples of Shimanuki do not, and cannot, teach the beneficial effect provided by the presently claimed invention. In addition, Shimanuki provides no reason or motivation to select a lithium-containing composite oxide having a high nickel content (0.7 ≤ x ≤ 0.9) among various positive electrode active materials, and moreover, Shimanuki provides no reason or motivation to use such as lithium-containing composite oxide in combination with a 
Applicant’s argument is not persuasive.  
Shimanuki teaches a lithium composite oxide (e.g., LiNi0.8Co0.1Mn0.1O2) that satisfies the claimed composition formula: LiNixCoyMnzO2 provided that 0.7 ≤ x ≤ 0.9, 0.05 ≤ y ≤ 0.2, 0.05 ≤ z ≤ 0.15, and x + y +z=1 are satisfied (Para. [0066], Particularly, as the lithium composite oxides ... LiαNiβCoγMnδO2 (1≤α≤1.2, β+γ+δ=1, β≥0.7, and γ≤0.2; Para. [0069], from the viewpoint of high capacity, it is preferred that the content 0.8Co0.1Mn0.1O2), and the battery is formed by using the non-aqueous electrolytic solution containing methylene methanedisulfonate and having a content of 2.6%, which falls within the range of 2.0 % to 5.0 % based on a solvent (Para. [0038], [0043], [0109], A mixed solvent of ethylene carbonate (EC) and diethyl carbonate (DEC) (volume ratio: EC/DEC=30/70) was used as the solvent of a nonaqueous electrolytic solution; Para. [0123], A secondary battery was fabricated and a charge and discharge cycle test was performed for 200 cycles as in Example 1 except that as the additive used in the nonaqueous electrolytic solution, Meldrum's acid was not added, and MMDS (methylene methanedisulfonate) was added in an amount of 2.6% by weight in the electrolytic solution; Table 1: Comp-Ex. 2: Compound A: MMDS 2.6 wt. % (no other compounds were added).).
Kimura is in the same field of endeavor.  Kimura teaches a negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the negative electrode further comprises a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material (Para. [0034], The conductive aid (Conductive Aid 1) is an additive, which is added to enhance the conductivity of the electrode active material layer. Examples include carbon black and carbon material such as carbon fibers (graphite fibers); Para. [0024], Although there is no particular limitation on the average particle diameter of the negative electrode active material ... is preferably 10 to 30 um as a median diameter (D50)...; Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um; 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Shimanuki with the teaching of Kimura for the purpose of the negative electrode further comprising a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material.
The motivation would have been to increase the density of the negative electrode active material. Which allows the negative electrode active material to be compressed while still sufficiently maintain the capacity relative to the volume (Para. [0020]; Para. [0026]).
Motivation to combine the Shimanuki and Kimura is found in Para. [0020] and Para. [0026] of Kimura.
Neither Shimanuki nor Kimura needs to teach the same improvement or solve the same problem as that of the current application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on Monday, Thursday and Friday 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723